Sheldon, J.:— There is a motion to file a further appeal bond in the case. Objections are taken to the bond filed. It is a case of forcible detainer, and the objection is that the bond filed does not cover accruing rents and profits, but is conditioned merely for payment of the judgment and costs, the judgment being merely for the restitution of the land, the condition really covers costs. We think the bond should also cover the accruing rents and profits, although the order of the court below does not require that; still we think it should require it. We think the penalty is sufficient, $2,500, and we therefore rule to file a sufficient appeal bond within twenty days, conditioned to cover rents and profits, and if not done within that time the appeal will be dismissed. Schofield, J.: The order is entered requiring the bond to be entered within thirty days of this date — to be approved by the clerk of this court, and in default of such bond being filed the appeal will be dismissed. Note. See 91 Ill. 534 — Ed.